Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the oil pressure sensor of claim 3, the frame angle sensor of claim 5, and the open position of the first and second open flow paths of claim 8 (Examiner note: Applicant expressly states the open position is unillustrated in para. 28) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 8 objected to because of the following informalities:
Claim 8, line 6 reads: “side of oil”, it should read --side of the oil--.
Claim 8, line 19 reads: “when hydraulic”, it should read --when the hydraulic--.
Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 4, 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yasuo (JP 2005-205924).
Regarding claim 1, Yasuo Discloses: A work vehicle (Yasuo: Fig. 2, element 1; construction vehicle) comprising:
a steering wheel (Yasuo: Fig. 1, element 22; handle);
a steering cylinder (Yasuo: Fig. 1, element 8; steering cylinder);
a steering valve (Yasuo: Fig. 1, element 34; orbit roll) configured to supply hydraulic fluid to the steering cylinder in response to steering of the steering wheel (Yasuo: para. 16);
a feed line configured to feed the hydraulic fluid from the steering valve to the steering cylinder (Yasuo: Fig. 1, unlabeled hydraulic conduits);
a return line configured to return the hydraulic fluid from the steering cylinder to the steering valve (Yasuo: Fig. 1, unlabeled hydraulic conduits);
an electromagnetic valve disposed between the feed line and the return line (Yasuo: Fig. 1, element 35; solenoid valve); and
a controller (Yasuo: Fig. 1, element 36, controller) configured to open the electromagnetic valve in response to an oil pressure in the feed line (Yasuo: para. 8).
Regarding claim 2, Yasuo discloses: The work vehicle according to claim 1, further comprising:
a steering angle sensor (Yasuo: Fig. 1, element 37; handle angle sensor) configured to detect a steering angle of the steering wheel (Yasuo: para. 22, lines 1-2),

Regarding claim 4, Yasuo discloses: The work vehicle according to claim 1, further comprising:
a steering angle sensor (Yasuo: Fig. 1, element 37; handle angle sensor) configured to detect a steering angle of the steering wheel (Yasuo: para. 22, lines 1-2);
a front frame (Yasuo: Fig. 2, element 2afront body portion); and
a rear frame (Yasuo: Fig. 2, element 2b; rear body portion) coupled to the front frame via the steering cylinder (Yasuo: para. 12, lines 10-11),
the controller being further configured to open the electromagnetic valve when an actual frame angle of the front frame with respect to the rear frame is larger than a desired frame angle corresponding to the steering angle detected by the steering angle sensor (Yasuo: para. 16).
Regarding claim 6, Yasuo: discloses: The work vehicle according to claim 4, further | comprising:
a frame angle sensor (Yasuo: Fig. 1, element 38; refraction angle sensor) configured to detect the actual frame angle (Yasuo: para. 17, lines 1-2),
the controller being further configured to obtain the actual frame angle from the frame angle sensor (Yasuo: para. 22).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Yasuo in view of Alderson (U.S. Patent App. Pub. No. 2014/0246264).
Regarding claim 3, Yasuo does not teach: further comprising:
an oil pressure sensor configured to detect the oil pressure in the feed line,
the controller being further configured to sense the oil pressure in the feed line based on a variation of the oil pressure detected by the oil pressure sensor.
However, in the same field of endeavor Alderson Teaches:
further comprising: an oil pressure sensor  configured to detect the oil pressure in the feed line (Alderson: Fig. 3, elements 304, 306; pressure sensors),
the controller being further configured to sense the oil pressure in the feed line based on a variation of the oil pressure detected by the oil pressure sensor (Alderson: para. 24, lines 1-8).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the vehicle disclosed by Yasuo with the pressure sensors disclosed by Alderson. One of ordinary skill in the art would have been motivated to make this modification in order to provide a system that can detect whether the cylinders are clocked in the correct position and correct if they are not (Alderson: para. 24, lines 3-5 and 8-12). 
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Yasuo in view of Dattilo et al. (U.S. Patent No. 7,881,841; hereinafter Dattilo).
Regarding claim 5, Yasuo does not teach: further comprising: a stroke sensor configured to detect a stroke amount of the steering cylinder,
the controller being further configured to obtain the actual frame angle based on the stroke amount detected by the stroke sensor.
However, in the same field of endeavor, Dattilo teaches:
further comprising: a stroke sensor (Dattilo: Fig. 1, element 28; sensor) configured to detect a stroke amount of the steering cylinder (Dattilo: col. 5, lines 18-22),
the controller being further configured to obtain the actual frame angle based on the stroke amount detected by the stroke sensor (Dattilo: col. 5, lines 15-26; col. 7, lines 23-33).
It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to have combined the vehicle disclosed by Yasuo with the steering angle sensor disclosed by Dattilo. One of ordinary skill in the art would have been motivated to make this modification in order to provide a steer-by wire steering system that can take multiple operating parameters to provide accurate force feedback to an operator to provide an uncompromised operating experience to the user (Dattilo: col. 1, lines 55 – col. 2, line 5).
Allowable Subject Matter
Claims 7-8 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Chatterjea (U.S. Patent No. 7,634,909) Discloses a cushioned hydraulic steering system.
Hennemann et al. (U.S. Patent app. Pub. No. 2005/0087386) discloses a hydraulic steering system with cushioned cylinders.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAROLD ERIC PAHLCK III whose telephone number is (571)272-4171.  The examiner can normally be reached on M-F 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minnah Seoh can be reached on (571) 270-7778.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/H.E.P./Examiner, Art Unit 3611                       

/MINNAH L SEOH/Supervisory Patent Examiner, Art Unit 3611